DETAILED ACTION
This Office Action has been issued in response to Applicant's Request for Continued Examination filed March 2, 2022.
Claims 26, 37 and 42 have been amended.  Claims 46-48 have been added.  Claims 26-48 have been examined and are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed March 2, 2022 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26-48 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2019/0020657 to Egner et al. (hereinafter “Egner”) and further in view of US Pat. No. 8751613 to Medved et al. (hereinafter “Medved”) and further in view of US Pub. No. 2020/0366732 to Trang et al (hereinafter “Trang”).

As to Claim 26, Egner discloses an apparatus operating as a multi-access edge computing (MEC) orchestrator to manage services consumption using zones, comprising: processing circuitry; and a memory device including instructions embodied thereon, wherein the instructions, which when executed by the processing circuitry, configure the processing circuitry to perform operations to: 
receive, from an application executing at a host, a request for a list of services and corresponding proximity zones, the host being under orchestration control of the MEC orchestrator (Figure 5 of Egner discloses receiving a computer work request for edge compute resources from IoT device or other client.  Paragraph [0026] of Egner discloses access to a mobile edge computing systems may be provided based on determining an available MEC system is located within a preset threshold distance such as a wireless range or a present limit on a number of hops from an estimated location of the client information handling system); 
in response to receiving the request for the list of services, transmit a query to a plurality of hosts under orchestration control of the MEC orchestrator for performance metrics of respective services offered from the plurality of hosts, the respective services to be used by the application executing at the host (Figure 5 of Egner discloses collecting neighborhood local edge compute availability advertisement messages/trust access, establishing list of candidate local edge compute systems, and determining an optimal local computer partner.  Paragraph [0049] of Egner discloses table 400 includes a list of mobile edge computing systems and related advertisement messages received by an edge compute advisory system. The advertisement messages may be solicited by the edge compute advisory system on behalf of the client information handling system in response to a request for edge computing resources. In other instances, the advertisement messages may be broadcast by available edge computing systems and accessed by an edge compute advisory system via a general advertising services channel made available for such a purpose); 
construct a zone map including a plurality of zones that are stratified by performance cost boundaries, the performance cost boundaries indicating threshold performance metrics for a zone of the plurality of zones, the zone map comprising multiple zones, [with each zone of the multiple zones enumerated as: a zone identifier, an application identifier of the application], and a host identifier of each the plurality of hosts that provide respective services to be used by the application (Figure 5 of Egner discloses collecting neighborhood local edge compute availability advertisement messages/trust access, establishing list of candidate local edge compute systems, and determining an optimal local compute partner.  Paragraph [0060] of Egner discloses if a large plurality of MEC systems responds with advertisement messages for compute, filters may be applied to limit the number of candidate MEC systems. Those filter aspects may be applied based on costs, based on proximity restrictions, or may be limited based on simply a number of first come, first serve respondents); and 
manage [migration] of the application or a service of the respective services, based on the zone map, to ensure a quality-of-service (QoS) of the application (Figure 5 of Egner discloses collecting neighborhood local edge compute availability advertisement messages/trust access, establishing list of candidate local edge compute systems, and determining an optimal local computer partner  Paragraph [0068] of Egner discloses a normalized value of QoS or anticipated latency relative to other candidate MEC systems may be used to influence the trustworthiness rating to assist in selecting MEC systems having less impact on power consumption). 
Egner does not explicitly disclose with each zone of the multiple zones enumerated as: a zone identifier, an application identifier of the application.
However, Medved discloses this.  Column 18 lines 55-60 of Medved disclose cost map module 206 to generate cost map 206 in accordance with administrator 236 preferences relating to physical locations, transmission costs, load balancing, service-discrimination, PID grouping, or other preference areas.  Column 3 lines 19-21 of Medved disclose PID entries to identify a respective subset of the endpoints associated with each of the set of PIDs.  Column 20 lines 25-30 of Medved disclose request and receive network and cost maps for an application for the network. Figure 6 of Medved discloses a cost map.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the device selection system as disclosed by Egner, with having cost maps by Medved.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Egner and Medved are directed toward device selection systems and as such it would be obvious to use the techniques of one in the other.
Egner does not explicitly disclose migration.
	However, Trang discloses this.  Paragraph [0005] of Trang discloses the MEC system may detect that the current MEC server executing the MEC application as a host (source MEC server) is not optimal and may need to relocate--sometimes also referred to as migrate--the MEC application or the user context to a new MEC server (target MEC server).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the MEC apparatus as disclosed by Egner, with supporting migration as disclosed by Trang.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Egner and Trang are directed toward MEC systems and as such it would be obvious to use the techniques of one in the other.

As to Claim 27, Egner-Medved-Trang discloses the apparatus of claim 26, wherein a zone of the zone map is created based on an upper cost boundary and a lower cost boundary, the upper cost boundary representing a maximum cost for use of the respective services by the application (Paragraph [0097] of Egner discloses the requesting client information handling system may determine one or more optimal edge compute partners based at least on whether the candidate MEC systems meet a minimum trust level such as a threshold trustworthiness categorization.  Paragraph [0040] of Egner discloses determine optimal edge compute partners based in part on cost to compute.  Paragraph [0066] of Egner). 

As to Claim 28, Egner-Medved-Trang discloses the apparatus of claim 27, wherein the upper cost boundary is represented by a threshold network latency (Paragraph [0068] of Egner discloses a normalized value of QoS or anticipated latency relative to other candidate MEC systems may be used to influence the trustworthiness rating to assist in selecting MEC systems). 

As to Claim 29, Egner-Medved-Trang discloses the apparatus of claim 27, wherein the upper cost boundary is represented by a threshold network throughput (Paragraph [0068] of Egner discloses a normalized value of QoS or anticipated latency relative to other candidate MEC systems may be used to influence the trustworthiness rating to assist in selecting MEC systems). 

As to Claim 30, Egner-Medved-Trang discloses the apparatus of claim 27, wherein the upper cost boundary is represented by a threshold processing completion time (Paragraph [0056] of Egner discloses the compute work request may include a maximum time within which a task must be completed). 

As to Claim 31, Egner-Medved-Trang discloses the apparatus of claim 26, wherein the request includes an input parameter to query the availability of a list of service instances with a scope of locality (Paragraph [0026] of Egner discloses access to a mobile edge computing systems may be provided based on determining an available MEC system is located within a preset threshold distance such as a wireless range or a present limit on a number of hops from an estimated location of the client information handling system). 

As to Claim 32, Egner-Medved-Trang discloses the apparatus of claim 26, wherein the request includes an input parameter to query the availability of a list of service instances that can be consumed only locally (Paragraph [0026] of Egner discloses access to a mobile edge computing systems may be provided based on determining an available MEC system is located within a preset threshold distance such as a wireless range or a present limit on a number of hops from an estimated location of the client information handling system). 

As to Claim 33, Egner-Medved-Trang discloses the apparatus of claim 26, wherein the request includes an input parameter to query the availability of a list of service instances that are executing at the host (Figure 5 of Egner discloses receiving a computer work request for edge compute resources from IoT device or other client). 

As to Claim 34, Egner-Medved-Trang discloses the apparatus of claim 26, wherein to query the plurality of hosts for performance metrics of respective services offered from the plurality of hosts, the apparatus performs operations to interface with a second MEC system (Figure 5 of Egner discloses collecting neighborhood local edge compute availability advertisement messages/trust access, establishing list of candidate local edge compute systems, and determining an optimal local computer partner.  Paragraph [0017] of Egner discloses one or more mobile edge computing devices may serve as a broker node to collect compute availability advertisements and access data to allow for accessing historical trust references). 

As to Claim 35, Egner-Medved-Trang discloses the apparatus of claim 34, wherein to interface with the second MEC system, the apparatus performs operations to transmit the query to a MEC orchestrator of the second MEC system, the MEC orchestrator configured to query hosts in the second MEC system for performance metrics of services available from the hosts of the second MEC system (Figure 5 of Egner discloses collecting neighborhood local edge compute availability advertisement messages/trust access, establishing list of candidate local edge compute systems, and determining an optimal local computer partner.  Paragraph [0017] of Egner discloses one or more mobile edge computing devices may serve as a broker node to collect compute availability advertisements and access data to allow for accessing historical trust references). 

As to Claim 36, Egner-Medved-Trang discloses the apparatus of claim 26, wherein the plurality of hosts includes multi-access edge computing (MEC) hosts that operate according to a standard from an ETSI (European Telecommunications Standards Institute) MEC standards family (Paragraph [0003] of Trang discloses MEC is further described by ETSI ITS (14)01_038: ISG MEC#1 Minutes of Plenary Meeting). 

As to Claim 37, Egner discloses a method for managing service consumption using zones, comprising: 
receiving, at a MEC orchestrator from an application executing at a host, a request for a list of services and corresponding proximity zones, the host being under orchestration control of the MEC orchestrator (Figure 5 of Egner discloses receiving a computer work request for edge compute resources from IoT device or other client.  Paragraph [0026] of Egner discloses access to a mobile edge computing systems may be provided based on determining an available MEC system is located within a preset threshold distance such as a wireless range or a present limit on a number of hops from an estimated location of the client information handling system); 
in response to receiving the request for the list of services, transmitting a query to a plurality of hosts under orchestration control of the MEC orchestrator for performance metrics of respective services offered from the plurality of hosts, the respective services to be used by the application executing at the host (Figure 5 of Egner discloses collecting neighborhood local edge compute availability advertisement messages/trust access, establishing list of candidate local edge compute systems, and determining an optimal local computer partner.  Paragraph [0049] of Egner discloses table 400 includes a list of mobile edge computing systems and related advertisement messages received by an edge compute advisory system. The advertisement messages may be solicited by the edge compute advisory system on behalf of the client information handling system in response to a request for edge computing resources. In other instances, the advertisement messages may be broadcast by available edge computing systems and accessed by an edge compute advisory system via a general advertising services channel made available for such a purpose); 
constructing a zone map including a plurality of zones that are stratified by performance cost boundaries, the performance cost boundaries indicating threshold performance metrics for a zone of a the plurality of zones, the zone map comprising multiple zones, [with each zone of the multiple zones enumerated as: a zone identifier, an application identifier of the application], and a host identifier of each the plurality of hosts that provide respective services to be used by the application (Figure 5 of Egner discloses collecting neighborhood local edge compute availability advertisement messages/trust access, establishing list of candidate local edge compute systems, and determining an optimal local compute partner.  Paragraph [0060] of Egner discloses if a large plurality of MEC systems responds with advertisement messages for compute, filters may be applied to limit the number of candidate MEC systems. Those filter aspects may be applied based on costs, based on proximity restrictions, or may be limited based on simply a number of first come, first serve respondents); and 
managing [migration] of the application or a service of the respective services to ensure a quality-of-service (QoS) of the application (Figure 5 of Egner discloses collecting neighborhood local edge compute availability advertisement messages/trust access, establishing list of candidate local edge compute systems, and determining an optimal local computer partner  Paragraph [0068] of Egner discloses a normalized value of QoS or anticipated latency relative to other candidate MEC systems may be used to influence the trustworthiness rating to assist in selecting MEC systems having less impact on power consumption). 
Egner does not explicitly disclose with each zone of the multiple zones enumerated as: a zone identifier, an application identifier of the application.
However, Medved discloses this.  Column 18 lines 55-60 of Medved disclose cost map module 206 to generate cost map 206 in accordance with administrator 236 preferences relating to physical locations, transmission costs, load balancing, service-discrimination, PID grouping, or other preference areas.  Column 3 lines 19-21 of Medved disclose PID entries to identify a respective subset of the endpoints associated with each of the set of PIDs.  Column 20 lines 25-30 of Medved disclose request and receive network and cost maps for an application for the network. Figure 6 of Medved discloses a cost map.
Examiner recites the same rationale to combine used for claim 26.
Egner does not explicitly disclose migration.
	However, Trang discloses this.  Paragraph [0005] of Trang discloses the MEC system may detect that the current MEC server executing the MEC application as a host (source MEC server) is not optimal and may need to relocate--sometimes also referred to as migrate--the MEC application or the user context to a new MEC server (target MEC server).
	Examiner recites the same rationale to combine used for claim 26.

As to Claim 38, Egner-Medved-Trang discloses the method of claim 37, wherein a zone of the zone map is created based on an upper cost boundary and a lower cost boundary, the upper cost boundary representing a maximum cost for use of the respective services by the application (Paragraph [0097] of Egner discloses the requesting client information handling system may determine one or more optimal edge compute partners based at least on whether the candidate MEC systems meet a minimum trust level such as a threshold trustworthiness categorization.  Paragraph [0040] of Egner discloses determine optimal edge compute partners based in part on cost to compute.  Paragraph [0066] of Egner). 

As to Claim 39, Egner-Medved-Trang discloses the method of claim 37, wherein the request includes an input parameter query the availability of a list of service instances that can be consumed only locally (Paragraph [0026] of Egner discloses access to a mobile edge computing systems may be provided based on determining an available MEC system is located within a preset threshold distance such as a wireless range or a present limit on a number of hops from an estimated location of the client information handling system). 

As to Claim 40, Egner-Medved-Trang discloses the method of claim 37, wherein the request includes an input parameter to query, the availability of a list of service instances that are executing at the host (Figure 5 of Egner discloses receiving a computer work request for edge compute resources from IoT device or other client). 

As to Claim 41, Egner-Medved-Trang discloses the method of claim 37, querying the plurality of hosts for performance metrics of respective services offered from the plurality of hosts includes interfacing with a second MEC system (Figure 5 of Egner discloses collecting neighborhood local edge compute availability advertisement messages/trust access, establishing list of candidate local edge compute systems, and determining an optimal local computer partner.  Paragraph [0017] of Egner discloses one or more mobile edge computing devices may serve as a broker node to collect compute availability advertisements and access data to allow for accessing historical trust references). 

As to Claim 42, Egner discloses at least one non-transitory machine-readable medium including instructions for managing service consumption using zones, the instructions when executed by a machine, cause the machine to perform the operations comprising: 
receiving, at a MEC orchestrator from an application executing at a host, a request for a list of services and corresponding proximity zones, the host being under orchestration control of the MEC orchestrator (Figure 5 of Egner discloses receiving a computer work request for edge compute resources from IoT device or other client.  Paragraph [0026] of Egner discloses access to a mobile edge computing systems may be provided based on determining an available MEC system is located within a preset threshold distance such as a wireless range or a present limit on a number of hops from an estimated location of the client information handling system); 
in response to receiving the request for the list of services, transmitting a query to a plurality of hosts under orchestration control of the MEC orchestrator for performance metrics of respective services offered from the plurality of hosts, the respective services to be used by the application executing at the host (Figure 5 of Egner discloses collecting neighborhood local edge compute availability advertisement messages/trust access, establishing list of candidate local edge compute systems, and determining an optimal local computer partner.  Paragraph [0049] of Egner discloses table 400 includes a list of mobile edge computing systems and related advertisement messages received by an edge compute advisory system. The advertisement messages may be solicited by the edge compute advisory system on behalf of the client information handling system in response to a request for edge computing resources. In other instances, the advertisement messages may be broadcast by available edge computing systems and accessed by an edge compute advisory system via a general advertising services channel made available for such a purpose); 
constructing a zone map including a plurality of zones that are stratified by performance cost boundaries, the performance cost boundaries indicating threshold performance metrics for a zone of the plurality of zones, the zone map comprising multiple zones, [with each zone of the multiple zones enumerated as: a zone identifier, an application identifier of the application], and a host identifier of each the plurality of hosts that provide respective services to be used by the application (Figure 5 of Egner discloses collecting neighborhood local edge compute availability advertisement messages/trust access, establishing list of candidate local edge compute systems, and determining an optimal local compute partner.  Paragraph [0060] of Egner discloses if a large plurality of MEC systems responds with advertisement messages for compute, filters may be applied to limit the number of candidate MEC systems. Those filter aspects may be applied based on costs, based on proximity restrictions, or may be limited based on simply a number of first come, first serve respondents); and 
managing [migration] of the application or a service of the respective services to ensure a quality-of-service (QoS) of the application (Figure 5 of Egner discloses collecting neighborhood local edge compute availability advertisement messages/trust access, establishing list of candidate local edge compute systems, and determining an optimal local computer partner  Paragraph [0068] of Egner discloses a normalized value of QoS or anticipated latency relative to other candidate MEC systems may be used to influence the trustworthiness rating to assist in selecting MEC systems having less impact on power consumption). 
Egner does not explicitly disclose with each zone of the multiple zones enumerated as: a zone identifier, an application identifier of the application.
However, Medved discloses this.  Column 18 lines 55-60 of Medved disclose cost map module 206 to generate cost map 206 in accordance with administrator 236 preferences relating to physical locations, transmission costs, load balancing, service-discrimination, PID grouping, or other preference areas.  Column 3 lines 19-21 of Medved disclose PID entries to identify a respective subset of the endpoints associated with each of the set of PIDs.  Column 20 lines 25-30 of Medved disclose request and receive network and cost maps for an application for the network. Figure 6 of Medved discloses a cost map.
Examiner recites the same rationale to combine used for claim 26.
Egner does not explicitly disclose migration.
	However, Trang discloses this.  Paragraph [0005] of Trang discloses the MEC system may detect that the current MEC server executing the MEC application as a host (source MEC server) is not optimal and may need to relocate--sometimes also referred to as migrate--the MEC application or the user context to a new MEC server (target MEC server).
	Examiner recites the same rationale to combine used for claim 26.

As to Claim 43, Egner-Medved-Trang discloses the at least one non-transitory machine-readable medium of claim 42, wherein a zone of the zone map is created based on an upper cost boundary and a lower cost boundary, the upper cost boundary representing a maximum cost for use of the respective services by the application (Paragraph [0097] of Egner discloses the requesting client information handling system may determine one or more optimal edge compute partners based at least on whether the candidate MEC systems meet a minimum trust level such as a threshold trustworthiness categorization.  Paragraph [0040] of Egner discloses determine optimal edge compute partners based in part on cost to compute.  Paragraph [0066] of Egner). 

As to Claim 44, Egner-Medved-Trang discloses the at least one non-transitory machine-readable medium of claim 42, wherein querying the plurality of hosts for performance metrics of respective services offered from the plurality of hosts includes interfacing with a second MEC system (Figure 5 of Egner discloses collecting neighborhood local edge compute availability advertisement messages/trust access, establishing list of candidate local edge compute systems, and determining an optimal local computer partner.  Paragraph [0017] of Egner discloses one or more mobile edge computing devices may serve as a broker node to collect compute availability advertisements and access data to allow for accessing historical trust references). 

As to Claim 45, Egner-Medved-Trang discloses the at least one non-transitory machine-readable medium of claim 44, wherein interfacing with the second MEC system includes transmitting the query to a MEC orchestrator of the second MEC system, the MEC orchestrator configured to query hosts in the second MEC system for performance metrics of services available from the hosts of the second MEC system (Figure 5 of Egner discloses collecting neighborhood local edge compute availability advertisement messages/trust access, establishing list of candidate local edge compute systems, and determining an optimal local computer partner.  Paragraph [0017] of Egner discloses one or more mobile edge computing devices may serve as a broker node to collect compute availability advertisements and access data to allow for accessing historical trust references).

As to Claim 46, Egner-Medved-Trang discloses the apparatus of claim 26, wherein the zone map is stored in a database as tuples (Figure 6 of Medved discloses a cost map table).

As to Claim 47, Egner-Medved-Trang discloses the apparatus of claim 46, wherein each tuple includes the zone identifier, the application identifier of the application, and the host identifier (Column 20 lines 25-30 of Medved disclose request and receive network and cost maps for an application for the network. Figure 6 of Medved discloses a cost map.  Column 3 lines 19-21 of Medved disclose PID entries to identify a respective subset of the endpoints associated with each of the set of PIDs)

As to Claim 48, Egner-Medved-Trang discloses the apparatus of claim 47, wherein each tuple further includes a cost range indicating the performance cost boundaries (Figure 6 of Medved discloses a cost map).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN S MAI/Primary Examiner, Art Unit 2448